Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-24 are pending. Claims 14-24 have been withdrawn as drawn to non-elected inventions. Claims 1-13 have been examined.
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 12/02/2020 is acknowledged.
Priority
This application, Serial No. 16/010,031 (PGPub: US2018/0299440) was filed 06/15/2018. This application is a CONTINUATION of PCT/KR2016/014836 filed 12/16/2016. This application claims priority to foreign applications Republic of Korea 10-2016-0172742 filed 12/16/2016 and Republic of Korea 10-2015-0181680.
Information Disclosure Statements
The Information Disclosure Statement filed 06/15/2018 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Macnamara et al. (US 2013/0115714, Pub Date: 05/09/2013, hereinafter “Macnamara”) in view of Duncombe et al. (Lab Chip, 2013, 13, pages 2115-2123, hereinafter “Duncombe”).
Regarding claims 1 and 7, Macnamara teaches throughout the publication a western blot analysis method (abstract) comprising: preparing a gel with samples (paragraph 0089); electrophoresing the sample-injected gel in a direction perpendicular to the samples (paragraph 0034, two-dimensional protein separation); transferring the sample in the electrophoresed gel to a membrane (paragraph 0036); putting the entire sample-transferred membrane into one area formed in an antibody incubation chamber and treating the membrane with an antibody or alternatively, placing the sample-transferred membrane, to fit the width of the sample injection slots, in an antibody incubation chamber in which a plurality of antibody injection holes and a plurality of microchannels are formed, and then treating the sample transferred onto the membrane along the microchannels with antibodies, respectively, by injecting different types of antibodies into the respective antibody injection holes 
	However, Macnamara does not specifically teach that the gel is prepared by preparing a gel in which a plurality of sample injection holes are arranged in one or more rows using a gel former and injecting a sample into each sample injection hole in the gel.
	Duncombe teaches throughout the publication free-standing polyacrylamide gel electrophoresis (PAGE) microstructures supporting electrophoretic performance (abstract). More specifically, Duncombe teaches preparing a gel in which a plurality of sample injection holes are arranged in one or more rows using a gel former (page 2117, right column, first full first and second paragraphs). To perform the method, a protein sample is pipetted and then injected into each hole of the gel array for subsequent electrophoretic manipulation (page 2117, right column, last paragraph: Injector geometry – page 2118 first paragraph; see Figure 1, 96x array).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the analysis method of Macnamara, a PAGE microstructure as taught by Duncombe because Macnamara is generic regarding the type of gels utilized for the western blot analysis and one skilled in the art would have been motivated to choose the appropriate gel structure based on the analysis needs. Additionally, Duncombe teaches that utilizing the microstructured gel slab allows for spatial pore-size distribution while demonstrating enhancement in separation performance over a uniform gel (Duncombe, abstract).

Regarding claim 4, Macnamara in view of Duncombe teach the method wherein the gel has a plurality of rows (see Figures 1 and 5). 


Regarding claims 12-13, Macnamara in view of Duncombe teach the method wherein the gel former comprises a main body having a concave gel container for gel injection; and a cover unit which includes a plurality of molding projections which form a plurality of samples injection holes or one or more sample injection slots in a gel injected into the gel container, and is installed to the main body so as to be movable between a first position for opening the gel container and a second position for closing the gel container, wherein, when the cover unit is disposed at the second position, at least some of the molding projections are inserted into the gel injected into the gel container.
 (Duncombe, page 2117, right column – Rapid prototyping for accelerated innovation in PAGE design section). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Macnamara et al. (US 2013/0115714, Pub Date: 05/09/2013, hereinafter “Macnamara”) in view of Duncombe et al. (Lab Chip, 2013, 13, pages 2115-2123, hereinafter “Duncombe”), as applied to claims 1 and 7 above (hereinafter “Modified Macnamara”), and further in view of Asztalos et al. (US Patent 8,470,541 Patent Date: 06/25/2013).
	Regarding claims 5-6, Modified Macnamara teach the method as described above wherein the samples from the gel are transferred to a membrane for incubation in an antibody incubation chamber (Macnamara, paragraphs 0048-0052). The references fail to teach that the 
	Asztalos teaches throughout the publication methods and apparatuses for separation of biomolecules via two-dimensional gel electrophoresis and apparatuses for immunoblotting separated biomolecules (abstract). More specifically, Asztalos teaches an antibody incubation chamber comprises an upper frame in which a first through hole configured to provide an antibody and a second through hole configured to discharge a waste solution are formed; and a lower frame coupled with the upper frame, in which a sample-transferred space where a membrane is placed is formed and the space communicates with the first through hole and the second through hole of the upper frame, wherein the antibody incubation chamber further includes a partition which adjusts a volume of the space (see column 10, line 9 – column 13, line 45). 
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to substitute for the antibody incubation device in the method of Modified Macnamara, an antibody incubation device as taught by Asztalos because it would have been desirable to utilize an incubation device that is designed to improve the efficiency of immunoblotting on the membrane as well as the disposal of harmful materials (Asztalos, column 4, lines 22-27).
Allowable Subject Matter
Claims 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/REBECCA M GIERE/Primary Examiner, Art Unit 1641